United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-30625
                           Summary Calendar



BRENT ROBINS, KIM ROBINS

                       Plaintiffs-Counter Defendants-Appellants-
                       Cross-Appellees

     v.

BRIAN JARREAU, ET AL

                       Defendants

BRIAN JARREAU, KIM JARREAU

                       Defendants-Counter Claimants-Appellees-Cross-
                       Appellants,

FOREMOST SIGNATURE INSURANCE COMPANY

                       Defendant-Appellee-Cross-Appellant

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:02-CV-159-D
                      --------------------

Before KING, Chief Judge, and JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     This appeal is the latest step in the ongoing feud between

Brent and Kim Robins (the “Robinses”) and their neighbors, Brian

and Kim Jarreau (the “Jarreaus”).    The Robinses filed a frivolous


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30625
                                 -2-

civil rights action against the Jarreaus.    The district court

dismissed the action and awarded the Jarreaus and their insurer,

Foremost Signature Insurance Company (“Foremost”), $2,500 in

attorneys’ fees as prevailing parties pursuant to 42 U.S.C.

§ 1988(b).    We dismissed the Robinses’ appeal as frivolous,

imposed sanctions, and remanded for reconsideration of the award

of attorneys’ fees on the basis that the district court reduced

the award based on unsupported assertions of the Robinses’

financial condition.

     On remand, the district court held an evidentiary hearing

and found that the Jarreaus and Foremost had incurred more than

$19,000 in fees.   Based on testimony regarding the Robinses’

financial condition, the court reduced the amount to $14,000.

     The Robinses now appeal the award.    The Jarreaus and

Foremost cross-appeal and move for sanctions pursuant to FED. R.

APP. P. 38.   The Jarreaus also move to strike certain exhibits

appended to the Robinses’ reply brief.

     The Robinses’ appeal is frivolous.    Their brief primarily

consists of the same meritless arguments that this court

previously rejected.    The Robinses’ contention that the award is

excessive in light of their inability to pay is unsupported by

any argument or analysis and is without merit in light of their

own conduct in pursuing a patently frivolous lawsuit.
                              No. 04-30625
                                   -3-

     Accordingly, we DISMISS the Robinses’ appeal as frivolous.

5TH CIR. R. 42.2.

     We GRANT the motion of the Jarreaus and Foremost for

sanctions and award attorneys’ fees and costs to them.       FED.

R. APP. P. 38.

     As the exhibits that are the subject of the motion to strike

are irrelevant to the fee award and were not part of the district

court record, we do not consider them on appeal.       See Topalian v.

Ehrman, 954 F.2d 1125, 1131 n.10 (5th Cir. 1992).       Accordingly,

we DENY the motion to strike the exhibits as moot.

     The Jarreaus and Foremost are DIRECTED to file a bill of

costs together with an affidavit setting forth expenses and

attorneys’ fees reasonably incurred by them in connection with

this appeal.     See FED. R. APP. P. 39; 5TH CIR. Rs. 39 and 47.8.1.

     We further warn the Robinses that any further frivolous

pleadings, including frivolous petitions for rehearing or

rehearing en banc, will subject them to additional sanctions.

     The appeal is DISMISSED AS FRIVOLOUS; Appellees’ motion for

sanctions is GRANTED; Appellees’ motion to strike exhibits is

DENIED AS MOOT.